DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 21, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.





Claim Objections
Claim 12 is objected to because of the following informalities:  the claim is not a full sentence.  Appropriate correction is required.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Meacham et al. (US 2020/0380979 A1).
As to claim 1, Meacham discloses a system [100 on FIG. 1] comprising: 
an audio receiver [Microphone 210 on FIG. 2]; 
a processing system connected to the audio receiver [processor 230 on FIG. 2]; 
a notification system [User interface 330 on FIG. 3] connected to the processing system, wherein the processing system is configured to obtain audio signal from the audio receiver [paragraph 0042]; 
process the audio signal to reduce noise and interference [The resolution of ambient audio stream 222 (i.e., the number of bits in each audio sample) may be sufficient to minimize or avoid audible sampling noise in personal sound 255. paragraph 0032]; 
run a machine learning based classifier to analyze the audio signal [Each of the machine learning models of the first hierarchical level is configured to output a confidence value  paragraph 0017]; 
classify the audio signal into an audio category and audio type based on the machine learning based classifier [A secondary audio feed of a sportscaster describing a sporting event that the user is attending, a secondary audio feed from tour guide describing a place of interest that the user is visiting, music stored on the personal computing device, or an audio notification from the personal computing device. paragraphs 0052 and 0053]; and 
notify a user via the notification system of the detected audio category and type [The one or more inputs can include a most recent audio snippet stored in audio snippet memory 440, user inputs received via user interface 450, location data determined by a geo-locator 460. paragraph 0056]; 
wherein, for the notification, the user is presented with text associated with the classified audio, and, for the specific type of audio, the user is presented with a meaningful description of what the machine learning process characterized the isolated signals as [Similarly, “time-based data” can be obtained from other sources, such as text messages, simple message service messages, instant messaging services, group messaging services, email, and other text-based communications such that, for example, data indicating a plan to meet at a particular location at a pre-determined time may comprise “time-based data.” paragraph 0072]. 

As to claim 2, Meacham discloses the system of claim 1, wherein the processing system has a filter and an amplifier to output an improved copy of the received audio signal to a user's hearing device or store it digitally [paragraph 0027].  



As to claim 4, Meacham discloses the system of claim 1, wherein the notification system is a mobile device push notification configured by the user [paragraph 0027]. 

As to claim 5, Meacham discloses the system of claim 1, wherein the notification system is a wearable device that can generate vibration alerts and display information on a digital screen [paragraph 0027]. 

As to claim 6, Meacham discloses the system of claim 1, wherein the notification preferences can be configured by the user based on audio category and audio type [paragraph 0027]. 

As to claim 7, Meacham discloses the system of claim 1, wherein the machine learning classifier is periodically trained externally based on labelled audio sample data and updated in the system [paragraph 0080]. 

As to claim 8, Meacham discloses the system of claim 7, where the machine learning training system is further configured to receive feedback from the user that the detected audio category and type were incorrect or unknown, and process the feedback for the labelled audio sample data [paragraph 0081]. 


As to claim 10, Meacham discloses the system of claim 1, wherein the audio receiver is a separate device communicatively coupled to the processing system running on mobile device [paragraph 0027].
 
As to claim 11, Meacham discloses a method [paragraph 0014] comprising: 
obtaining audio signal from the audio receiver [Microphone 210 can be a semi-personal microphone, a fully personal microphone, a hybrid open air/personal microphone, or a beam forming microphone array that focuses on a direction of a speaker to which a user of the active acoustic filters is speaking and/or focuses on a direction of the user of the active acoustic filters. paragraph 0030]; 
processing the audio signal to reduce noise and interference [Preamplifier 215 may be integrated into A/D converter 220, which, in turn, may be integrated with processor 230. In the situation where the active acoustic filter 200 contains more than one microphone, a separate preamplifier may be provided for each microphone. paragraph 0031]; 
running a machine learning based classifier to analyze the audio signal [Each of the machine learning models of the first hierarchical level is configured to output a confidence value that indicates whether the ambient audio stream includes the characteristic to which the machine learning model is trained to identify. paragraph 0017]; 
 paragraphs 0052 and 0053]; and 
notifying a user via the notification system of the detected audio category and type [The one or more inputs can include a most recent audio snippet stored in audio snippet memory 440, user inputs received via user interface 450, location data determined by a geo-locator 460. paragraph 0056];
wherein, for the notification, the user is presented with text associated with the classified audio, and, for the specific type of audio, the user is presented with a meaningful description of what the machine learning process characterized the isolated signals as [Similarly, “time-based data” can be obtained from other sources, such as text messages, simple message service messages, instant messaging services, group messaging services, email, and other text-based communications such that, for example, data indicating a plan to meet at a particular location at a pre-determined time may comprise “time-based data.” paragraph 0072]. 

As to claim 12, see claim 2’s rejection above.

As to claim 13, see claim 3’s rejection above.

As to claim 14, see claim 4’s rejection above.



As to claim 16, see claim 6’s rejection above.

As to claim 17, see claim 7’s rejection above.

As to claim 18, see claim 8’s rejection above.  

As to claim 19, discloses a non-transitory computer-readable medium comprising instructions that, when executed [paragraph 0084], cause a processing system to perform the steps of: 
obtaining audio signal from the audio receiver [Microphone 210 can be a semi-personal microphone, a fully personal microphone, a hybrid open air/personal microphone, or a beam forming microphone array that focuses on a direction of a speaker to which a user of the active acoustic filters is speaking and/or focuses on a direction of the user of the active acoustic filters. paragraph 0030]; 
processing the audio signal to reduce noise and interference [Preamplifier 215 may be integrated into A/D converter 220, which, in turn, may be integrated with processor 230. In the situation where the active acoustic filter 200 contains more than one microphone, a separate preamplifier may be provided for each microphone. paragraph 0031]; 
running a machine learning based classifier to analyze the audio signal [Each of the machine learning models of the first hierarchical level is configured to output a confidence value  paragraph 0017]; 
classifying the audio signal into an audio category and audio type [A secondary audio feed of a sportscaster describing a sporting event that the user is attending, a secondary audio feed from tour guide describing a place of interest that the user is visiting, music stored on the personal computing device, or an audio notification from the personal computing device. paragraphs 0052 and 0053]; and 
notifying a user via the notification system of the detected audio category and type [The one or more inputs can include a most recent audio snippet stored in audio snippet memory 440, user inputs received via user interface 450, location data determined by a geo-locator 460. paragraph 0056];
wherein, for the notification, the user is presented with text associated with the classified audio, and, for the specific type of audio, the user is presented with a meaningful description of what the machine learning process characterized the isolated signals as [Similarly, “time-based data” can be obtained from other sources, such as text messages, simple message service messages, instant messaging services, group messaging services, email, and other text-based communications such that, for example, data indicating a plan to meet at a particular location at a pre-determined time may comprise “time-based data.” paragraph 0072].





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539.  The examiner can normally be reached on 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
September 16, 2021